Citation Nr: 1505426	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  13-08 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for Parkinson's disease. 


REPRESENTATION

Appellant represented by:	Mr. Michael T. Sullivan, Attorney at Law 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1966 to August 1968. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the Department of Veterans Affairs, Regional Office located in New York, New York, which denied the benefit sought on appeal. 

In December 2013, the Veteran testified before the undersigned Veterans Law Judge during a Board hearing held via videoconference capabilities from the RO.  A copy of the hearing transcript has been associated with the claims folder.  During the hearing, the Veteran's representative waived initial consideration of the additional evidence submitted since the January 2013 statement of the case.  See 38 C.F.R. § 20.1304(c). 

A review of documents on the Veteran's Virtual VA electronic claims file has been considered in conjunction with this appeal.


FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam; his exposure to Agent Orange is presumed.
 
2.  The competent opinion evidence on the question of whether the Veteran's has a current diagnosis of Parkinson's disease is at least in relative equipoise.


CONCLUSION OF LAW

The criteria for entitlement to service connection for Parkinson's disease are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The Veteran seeks entitlement to service connection for Parkinson's disease.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, such as Parkinson's disease, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) who develops one of these conditions, including Parkinson's disease.

In this case, the Veteran's service treatment records and personnel records clearly reflect service in Vietnam in 1967.  Thus, the Veteran is presumed to have been exposed to Agent Orange during such service.  The question remains, however, whether the Veteran has been diagnosed with Parkinson's disease, which is subject to presumptive service connection under the provisions of 38 C.F.R. §§ 3.307 and 3.309.

The record contains conflicting medical evidence on whether the Veteran has a current diagnosis of Parkinson's disease.  In private medical records, the Veteran's treating private neurologist noted that the Veteran has exhibited elements of Parkinson's tremors despite the lack of any other manifestations of Parkinson's disease.  It was noted that the Veteran's symptoms, which have gradually increased over past 9 years, are consistent with Parkinson's disease.  See July 2012 private medical statement and October 2013 private treatment record.  In a July 2013 private medical statement, the private neurologist opined that it was more likely than not the Veteran had a diagnosis of Parkinson's disease.  In contrast, the record contains a December 2010 VA neurology examination report in which the VA examiner concluded that the findings on clinical evaluation and history did not support a diagnosis of Parkinson's disease. 

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). 

Here, the Board finds the medical evidence indicating that the Veteran has been diagnosed with Parkinson's disease to be at least as probative as the evidence indicating that he does not have a diagnosis of Parkinson's disease.  In so finding, the Board has considered that both the VA examiner and the treating private neurologist noted that the Veteran did not exhibit all symptoms typically associated with Parkinson's disease.  However, the Veteran's treating private neurologist is presumably more familiar with his symptoms and she has concluded that his symptoms have worsened over time which is consistent with Parkinson's disease.  The Board finds that neither medical conclusion on the Veteran's current diagnosed disorder is more probative than the other.  

As such, the Board finds that the competent medical evidence on the question of whether the Veteran has a current diagnosis of Parkinson's disease is, at least, in relative equipoise.  When, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56. 

In light of the facts noted above, and resolving all reasonable doubt on the question of a current diagnosis of Parkinson's disease in the Veteran's favor, the Board finds that the criteria for service connection for Parkinson's disease, presumed as due to in-service exposure to Agent Orange, are met.


ORDER

Entitlement to service connection for Parkinson's disease is granted. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


